[ex101waiverandconsent001.jpg]
Execution Version US 5218244v.2 WAIVER AND CONSENT AGREEMENT This WAIVER AND
CONSENT AGREEMENT (this “Agreement”) is made as of September 13, 2017, by and
among Nexeo Solutions, Inc. (the “Company”) and Nexeo Holdco, LLC (“Holdco”).
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in that certain Shareholders’ and Registration Rights
Agreement, dated as of March 21, 2016, by and among the Company, WL Ross Sponsor
LLC and Holdco, as amended by Amendment No. 1 to Shareholders’ and Registration
Rights Agreement, dated June 7, 2016 (as amended, the “SHRRA”). RECITALS
WHEREAS, pursuant to Section 3.2(h) of the SHRRA, for so long as any Sponsor has
the right to designate at least one (1) director for nomination under the SHRRA,
the Company will take all Necessary Action to ensure that the number of
directors serving on the Board of Directors shall not exceed nine (9); WHEREAS,
pursuant to Section 7.6(a) of the SHRRA, the SHRRA may be amended, modified and
waived in whole or in part with the written consent of the Company and the
Shareholders holding in aggregate more than fifty percent (50%) of the Company
Shares held by the Shareholders; provided that any such amendment, modification
or waiver that (i) would be materially adverse in any respect to any Qualifying
Shareholder shall require the prior written consent of such Qualifying
Shareholder or (ii) would be disproportionately adverse to any Sponsor relative
to the Qualifying Shareholders (or, to the extent there are no Qualifying
Shareholders, relative to the other Sponsors) shall require the prior written
consent of such disproportionately adversely affected Sponsor; WHEREAS, the
Board of Directors of the Company desires to increase the number of directors
from nine (9) to ten (10) and has requested that TPG waive the requirement of
Section 3.2(h) of the SHRRA requiring the Company to take all Necessary Action
to ensure that the number of directors serving on the Board of Directors not
exceed nine (9); and WHEREAS, the undersigned parties constitute the parties
required to amend, modify and waive the SHRRA in accordance with the
above-listed requirements. NOW, THEREFORE, in consideration of the premises set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties to this Agreement agree
as follows: AGREEMENT 1. Waiver and Consent. Notwithstanding any provision of
the SHRRA to the contrary: (a) The Board of Directors of the Company shall be
permitted to increase the number of directors from nine (9) to ten (10); and
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101waiverandconsent002.jpg]
Execution Version US 5218244v.2 (b) TPG hereby (i) consents to the proposed
increase in the number of directors and (ii) waives any non-compliance by the
Company with Section 3(h) of the SHRRA in connection with the proposed increase
in the number of directors. 2. No Waiver. Except as expressly stated herein,
nothing in this Agreement shall be deemed a consent to, or waiver of, any other
action or inaction of the Company or TPG which constitutes (or would constitute)
a violation of any provision of the SHRRA, nor shall the limited waiver provided
herein constitute a course of conduct or dealing among the parties. For the
avoidance of doubt, the consent and waiver set forth in Section 1 of this
Agreement shall apply with respect to the proposed increase in the number of
directors from nine (9) to ten (10) only and shall not be deemed a consent with
respect to any future increase or decrease in the number of directors serving on
the Board of Directors of the Company. 3. Counterparts. This Agreement may be
executed by one or more of the parties hereto in any number of separate
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of this Agreement by facsimile
or electronic (e.g., pdf) transmission shall be effective as delivery of a
manually executed original counterpart hereof. 4. Entire Agreement. This
Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof. This Agreement may not be changed, amended, modified or waived (other
than to correct a typographical error) as to any particular provision, except by
a written instrument executed by all parties hereto. 5. Governing Law;
Jurisdiction. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (a) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Agreement shall be brought and enforced in the Court of Chancery of the
State of Delaware (or, if the Court of Chancery of the State of Delaware lacks
jurisdiction, then in the applicable Delaware state court), or if under
applicable Law exclusive jurisdiction of such action is vested in the federal
courts, then the United States District Court for the District of Delaware, and
irrevocably submits to such jurisdiction and venue, which jurisdiction and venue
shall be exclusive, and (b) waives any objection to such exclusive jurisdiction
and venue or that such courts represent an inconvenient forum. 6. Specific
Performance. Each party hereby agrees that the other party may demand specific
performance of this Agreement without prejudice to any other remedy to which it
is entitled at law or in equity. Each party hereby irrevocably waives any
defense based on the adequacy of a remedy at law and any other defense that
might be asserted to bar the remedy of specific performance in any action that
may be brought by the other party in connection with the transactions
contemplated hereby. 7. Severability. In the event that any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101waiverandconsent003.jpg]
Execution Version US 5218244v.2 in full force and effect without said provision;
provided that no such severability shall be effective if it materially changes
the economic benefit of this Agreement to any party. (Signature Page Follows)
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101waiverandconsent004.jpg]
Signature Page to Waiver and Consent Agreement IN WITNESS WHEREOF, the parties
hereto have executed this Agreement as of the day and year first above written.
NEXEO SOLUTIONS, INC. By: /s/ Michael B. Farnell, Jr._______________ Name:
Michael B. Farnell, Jr. Title: Executive Vice President, Chief Administrative
Officer NEXEO HOLDCO, LLC TPG VI AIV SLP SD, L.P., its managing member By: TPG
AIV SLP SD Advisors, L.L.C., its general partner By: /s/ Mike
LaGatta______________________ Name: Mike LaGatta Title: Vice President Exhibit
10.1



--------------------------------------------------------------------------------



 